DETAILED ACTION

Request for Continued Examination (RCE)
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.

Status
This communication is in response to Applicant’s RCE requesting consideration of Applicant’s “RESPONSE TO FINAL OFFICE ACTION” filed on November 30, 2021 (hereinafter “Amendment”).  In the Amendment, Applicant amended Claims 21, 28, 30, 36 and 37; and cancelled no claim(s).  Applicant previously cancelled Claims 1-20 via the “PRELIMINARY AMENDMENT” filed in October 2017.  Therefore, Claims 21-40 remain pending and presented for examination.  Of the pending claims, Claims 21, 30 and 37 remain independent claims.

The present application, filed after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ). 

Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment overcomes all previous § 112 rejections to Claims 21-40 under 35 U.S.C. 112; therefore, the Examiner withdraws all previous § 112 rejections.  However, Applicant’s Amendment introduces new rejections to Claims 21-40 under 35 U.S.C. § 112(b) of the AIA ; therefore, the Examiner asserts § 112(b) rejections to Claims 21-40, as provided below.
Applicant’s Amendment does not overcome rejections to Claims 21-40 under 35 U.S.C. § 101; therefore, the Examiner asserts § 101 rejections to Claims 21-40, as provided below.
Applicant’s Amendment does not overcome prior art rejections under 35 U.S.C. § 103; therefore, the Examiner asserts/maintains § 103 rejections to Claims 21-40, as provided below.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).  

Regarding Claims 21, 24, 30, 33, 37 and 40, since it is unclear as to what the phrase “the predetermined distance” (bolding emphasis added) makes antecedent reference to in Claims 21, 24, 30, 33, 37 and 40, Claims 21, 24, 30, 33, 37 and 40 are rejected under AIA  35 U.S.C. 112(b) as being indefinite.  For example, it is unclear as to whether the phrase “the predetermined distance” references a distance not specifically/positively recited in Applicant’s independent claims or references something else.  Consequently, Claims 21, 24, 30, 33, 37 and 40 are rejected under AIA  35 U.S.C. 112(b) as being indefinite.  For purposes of this Office action, “the predetermined distance”, as recited in each of Applicant’s Claims 21, 24, 30, 33, 37 and 40, is understood to be any predetermined distance.  Appropriate corrections are required.


Regarding Claims 21, 30 and 37, since it is unclear as to what the phrase “the linked purchase types” (plural) makes antecedent reference to in Applicant’s independent claims, Claims 21, 30 and 37 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For example, it is unclear as to whether the phrase “the linked purchase types” refers to the purchase types (plural) of the subset recited in Claims 21, 30 and 37; refers to the purchase types (plural) in the phrase “plurality of purchase types” recited in Claims 21, 30 and 37; refers to recited “linked purchase type” (singular) that is associated with the purchases; refers to some combination thereof; or refers to something else recited in each of Applicant’s independent claims.  As currently presented, “the linked purchase types” is amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  There is insufficient antecedent basis for the phrase “the linked purchase types” recited in Claims 21, 30 and 37.  Therefore, Claims 21, 30 and 37 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For purposes of this Office action, the phrase “the linked purchase types”, as recited in Applicant’s pending claims, is understood to be any linked purchase types.  Appropriate corrections are required.

In addition, each of Claims 21, 30 and 37 at least twice introduces the phrase “one or more…merchants” and then subsequently introduces recitations of “the one or more merchants”; therefore, it is unclear as to what later-recited phrases of “the one or more merchants” refers to in each claim — there is insufficient antecedent basis for the phrase “the one or more merchants” recited in each of Applicant’s independent claims.  Thus, Claims 21, 30 and 37 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For example, it is unclear as to whether the phrase “the one or more merchants” references the first-recited “one or more merchants offering purchases”, the secondly introduced “the one or more linked merchants at the current location”, or both recitations to “one or more…merchants” introduced in each independent claim.  As currently presented, recitations of “the one or more merchants” are each amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard 

Claims 22-29 depend from independent Claim 21, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 22-29 are rejected under 35 U.S.C. 112(b) of the AIA .  Similarly, Claims 31-36 directly depend from independent Claim 30, but do not resolve the above issues and directly inherit the deficiencies of Claim 30; therefore, Claims 31-36 are rejected under 35 U.S.C. 112(b) of the AIA .  Similarly, Claims 38-40 directly depend from independent Claim 37, but do not resolve the above issues and directly inherit the deficiencies of Claim 37; therefore, Claims 38-40 are rejected under 35 U.S.C. 112(b) of the AIA .  

Appropriate corrections are required for 35 U.S.C. 112(b) of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 21-40 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 21-40 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).
2A:  Claims 21-40 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims conceptually recite providing a user with “merchant location information” (e.g., a section identifying merchants along with a map displaying merchant locations that sell a coffee product near the current location of the user) based on associations with past purchases of the user (e.g., historic coffee purchases) over a reoccurring time period (e.g., between 6:30 and 7:30 am) and based on an expected location associated with a user (e.g., calendar location of the user, scheduled trip/location, etc.), as more particularly recited in the pending claims save for recited (non-abstract claim elements): 
an electronic purchase history record associated with a user; 
a mobile communications device of the user and associated with the user; 
an application on the mobile communications device; 
a calendar application on the mobile communications device; 
(only Claim 21) an automated location determination device in the mobile communications device; 
a display, for display, and to be displayed, on a graphical user interface (GUI) of the mobile communications device; 
each of the recited steps/processes of retrieving, receiving, accessing, generating and providing; 
(only Claim 21 and corresponding dependent claims) a system comprising a processor and one or more stored sequences of instructions executable by the processor to cause the processor to perform operations; and 
(only Claim 37 and corresponding dependent claims) a non-transitory machine-readable medium comprising a plurality of machine-readable instructions executable by a computer system to cause the computer system to perform operations.  
However, utilizing an expected location associated with a user (e.g., calendar location of the user) and past purchases of the user (e.g., coffee purchases) over a reoccurring time period (e.g., between 6:30 and 7:30 am) to provide the user with “merchant location information” associated with the past purchases (e.g., a map displaying merchant locations that sell a similar coffee product near the current location of the user), as currently recited in the pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., one or more applications on a mobile communications device and using a GUI of the mobile communications device to display information), and amount to no more than combining the abstract idea with insignificant extra-solution activity, such as each of Applicant’s recited steps/processes of retrieving, receiving, accessing, generating and providing, as discussed in greater detail below.  For the reasons discussed above, Applicant’s pending claims are directed to an abstract idea that is not integrated into a practical application.

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (e.g., one or more applications on a mobile communications device and using a GUI of the mobile communications device for displaying).  Examiner notes that each of Claims 30-36 is drawn to a method; however, the method steps do not recite, require, or indicate implementation by a particular machine since none of limitations recited in Applicant’s method claims are performed by any computer or processing device and mere recited use of an electronic purchase history record associated with a user and applications on the user’s mobile communications device encompasses a situation where the record and calendar application do no more than assist/help a person perform such steps/processes or thoughts when the person is perceiving the record and calendar application.  Even if a computer/machine was implied in Claims 30-36, Applicant’s claim limitations taken individually and in combination would be merely instructions to implement the abstract idea on a computer and would require no more than generally linking the use of an abstract idea to a particular technological environment or field of use (e.g., one or more applications on a mobile communications device and a GUI of the mobile communications device for displaying), and having the abstract idea combined with insignificant extra-solution activity including each of Applicant’s recited steps/processes of retrieving, receiving, accessing, generating and providing, as further discussed below.  In addition, Examiner notes that albeit limitations recited in the Claims 21-29 are performed by the generically recited “processor” and a generically-recited “computer system” performs the limitations recited in the Claims 37-40, these claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer and require no more than a generic computer system to generally link the abstract idea to a particular technological environment or field of use (e.g., ‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}; each of the recited steps of determining and identifying encompasses a data recognition/inquiry function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition); and each of the recited steps of generating and providing encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  Also see the “July 2015 Update: Subject Matter Eligibility” document, at page 7, second and sixth bullet points (July 30, 2015) regarding various well‐understood, routine, and conventional functions of a computer.  Employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 21-40 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24-26, 28, 30-31, 33-37 and 40 are rejected under America Invents Act (AIA ) 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0067596 of McGovern et al. (hereinafter “McGovern”) in view of U.S. Patent No. 9,406,091 issued to Lopez et al. (hereinafter “Lopez”) and further in view of U.S. Patent Application Publication No. 2012/0084248 of Alexandru Gavrilescu (hereinafter “Gavrilescu”).

Regarding Claim 21, McGovern discloses a system for providing a routine suggestion, the system comprising: a processor; and one or more stored sequences of instructions which, when executed by the processor, cause the processor to perform operations comprising (e.g., processor and processor-executable instructions —Figure 10 of McGovern; and McGovern at ¶¶ [0107]–[0112] and [0173]): 
analyzing an electronic purchase history record associated with a user (e.g., analyzing a record of a user’s purchase history —McGovern at ¶¶ [0032], [0034], [0068]–[0069], [0092], [0115], [0121], [0123] and [0153]; “analyzes previous purchases of that consumer to identify purchase patterns” —McGovern at ¶ [0068]; “receiving the purchase history….identify purchases made” —McGovern at ¶ [0121]; and Figures 20-21 of McGovern with a map showing a specific merchant that offers specific types of items that can be purchased at a geographic location of the merchant);
determining, based on the analyzing, routine data generated while the user was at a geographic location of the user, wherein the routine data identifies a plurality of purchase types that are each associated with a reoccurring time period and occur over a threshold percentage during the reoccurring time period at the geographic location of the user (e.g., determining routine purchase data associated with a user at a geographic location —McGovern at ¶¶ [0032], [0034], [0068]–[0069], [0092], [0115], [0121], [0123] and [0153]; “identify purchase patterns…. when and how a consumer purchases” —McGovern at ¶ [0068]; “uses meta-data associated with previous purchases of the consumer to determine purchasing trends” —McGovern at ¶ [0092]; “purchasing behaviors associated with the consumer…. may include…when and how a consumer purchases…consumer trends for purchasing…” —McGovern at ¶ [0123]; and Figures 20-21 of McGovern); 
receiving, periodically via an application executing in a background operation on a mobile communications device operated by and associated with the user, a current location of the user using an automated location determination device in the mobile communications device (e.g., receiving user’s current location based on a global positioning system (GPS) in the user’s smart phone device —McGovern at ¶¶ [0129], [0152]–[0153] and [0155]); 
determining that the current location of the user is within a particular contextual area (e.g., determining that the user is currently located within a particular geographic area —McGovern at ¶¶ [0129], [0142], [0152]–[0153] and [0155]);
determining data from an application on the mobile communications device, wherein the data comprises contextual information about the user regarding the current location (e.g., determining data including information contextually relevant to the user with respect to where the user is currently located —McGovern at ¶¶ [0129], [0152] and [0155]; GPS providing a geographic location to recommendation server —McGovern at ¶ [0153]);
determining that a current time period overlaps reoccurring time periods for the routine data (e.g., determining a temporal match between current time and when the user routinely purchases items — “items can be recommended to the consumer that match or correlate to when the consumer usually makes similar purchases” —McGovern at ¶ [0068]; “identify purchase patterns…. when…a consumer purchases” —McGovern at ¶ [0068]; “previous purchases of the consumer to determine purchasing trends” —McGovern at ¶ [0092]; “purchasing behaviors associated with the consumer…. may include…when…a consumer purchases…” —McGovern at ¶ [0123]; “any time the consumer has to make a purchasing decision…. the recommendation engine becomes a purchasing personal assistant” —McGovern at ¶ [0007]; “recommendation server… provides…restaurant recommendations within 4 miles of the consumer of interest…. the recommendation application 307 may display on the map interface…which restaurants the consumer will Love….in conjunction with the location of each restaurant.” —McGovern at ¶ [0154]; McGovern at ¶ [0068]; and Figures 20-21 of McGovern);
retrieving, from the routine data in response to the determining that the current location of the user is within the particular contextual area, a subset of purchase types from the plurality of purchase types, wherein the subset of purchase types are each associated with the reoccurring time periods that overlap with the current time period (e.g., retrieving a set of purchase types/categories for current user —McGovern at ¶¶ [0032], [0034], [0068]–[0069], [0092]–[0093], [0121], [0123], [0152] and [0154]–[0155]; “recommendation engine may select…product based on the…type of product based on previous purchases” —McGovern at ¶ [0032]; and “a consumer makes purchases for some types of… items…on weekends and purchases for other types of…items…during week days” —McGovern at ¶ [0068]); 
determining, for the current location, one or more merchants at the current location offering purchases corresponding to the subset (e.g., determining merchants offering salable items at user’s current location —McGovern at ¶¶ [0034], [0129], [0152] and [0154]–[0155]; “one can appreciate that a map program…provides locations of recommended salable items” —McGovern at ¶ [0048]; and Figure 20 of McGovern); 
identifying, from the routine data, a linked purchase type associated with each of the purchases corresponding to the subset of purchase types at the current location (e.g., 
McGovern at ¶¶ [0032], [0034], [0050], [0068]–[0069], [0081]–[0086], [0092]–[0093], [0121], [0123], [0152] and [0154]–[0155]);
determining, based on the linked purchase types, one or more linked merchants at the current location offering each of the purchases corresponding to each of the linked purchase type (e.g., Figures 20-21 of McGovern; and McGovern at ¶¶ [0034], [0048], [0129], [0152] and [0154]–[0155]);
generating a map for display on a graphical user interface (GUI) of the mobile communications device, wherein the map includes merchant location indicators corresponding to the one or more merchants and the one or more linked merchants (e.g., Figure 20 of McGovern; McGovern at ¶ [0048]; “recommendations are displayed on a consumer device 306 (e.g., in a…map… etc.)” —McGovern at ¶ [0151]; and McGovern at ¶¶ [0034], [0129], [0152] and [0154]–[0155]);
providing the map for display on the GUI of the mobile communications device (e.g., “recommendations are displayed on a consumer device 306 (e.g., in a…map…, etc.)” —McGovern at ¶ [0151]; “one can appreciate that a map program…provides locations of recommended salable items” —McGovern at ¶ [0048]; Figure 20 of McGovern; and McGovern at ¶¶ [0129], [0152] and [0154]–[0155]); 
generating, for display with the map, a section identifying the one or more merchants associated with the purchases corresponding to the subset for the current time period and the one or more linked merchants associated with the linked purchase types (e.g., Figure 20 of McGovern; “one can appreciate that a map program…provides locations of recommended salable items” —McGovern at ¶ [0048]; “recommendations are displayed on a consumer device 306 (e.g., in a…map… etc.)” —McGovern at ¶ [0151]; and McGovern at ¶¶ [0034], [0129], [0152] and [0154]–[0155]); and 
providing, with the map, the section (e.g., “recommendations are displayed on a consumer device 306 (e.g., in a…map…, etc.)” —McGovern at ¶ [0151]; “one can appreciate that a map program…provides locations of recommended salable items” —McGovern at ¶ [0048]; Figure 20 of McGovern; and McGovern at ¶¶ [0129], [0152] and [0154]–[0155]), but McGovern fails to disclose: the geographic location of the user including a home location of the user; the current location of the user being determined to be within the particular contextual area as including the current location being over a predetermined distance from the home location; and the data from the application on the mobile communications device including calendar data from a calendar application on the mobile communications device, wherein the contextual information about the user regarding the current location includes the current time period that the user is expected to be located at the current location.     However, Lopez teaches providing targeted recommendations (e.g., deals, promotions, identification of merchants, etc.) to a user based on location data derived from the user as well as one or more personas associated with the user (e.g., Lopez at Col. 1, line 50 – Col. 2, line 51; Lopez at Col. 4, lines 9-12; Lopez at Col. 16, lines 47-51; and Lopez at Col. 17, lines 11-12), a geographic location of the user including a home location of the user and wherein a current location of the user is within the particular contextual Lopez at Col. 4, lines 9-12; Lopez at Col. 6, lines 65-66; Lopez at Col. 7, line 56 – Col. 8, line 10; Lopez at Col. 8, lines 11-24; Lopez at Col. 10, lines 22-33; Lopez at Col. 11, lines 11-17; Lopez at Col. 11, line 59 – Col. 12, line 10; Lopez at Col. 13, lines 1-8 and 14-25; Lopez at Col. 18, lines 54-60; Lopez at Col. 19, lines 13-24; and Lopez at Col. 21, lines 55-57).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the geographic location of the user including a home location of the user as well as the current location of the user being determined to be within the particular contextual area as including the current location being over a predetermined distance from the home location, as taught by Lopez, into the method/system disclosed by McGovern, which is directed toward location-based targeted advertising (e.g., McGovern at ¶¶ [0034], [0048], [0129], [0151]–[0152] and [0154]–[0155]) as well as determining the user’s current location as determined by the user’s mobile communications device (e.g., McGovern at ¶¶ [0129], [0152]–[0153] and [0155]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  McGovern in view of Lopez fails to explicitly teach the data from the application on the mobile communications device including calendar data from a calendar application on the mobile communications device, wherein the contextual information about the user regarding the current location includes the current time period that the user is expected to be located at the current location.  However, Gavrilescu teaches determining, by analyzing an electronic purchase history record associated with a user, routine data for a home location of the user, wherein the determined routine data provides an indication of purchase types, each of the purchase types being associated with a reoccurring time period (e.g., “every weekday morning the user may walk to the train station to catch a commuter train to work. On the way, they stop at the local coffee shop, and then board the train at the station…. looks for local lunch specials online, then walks to a local cafe for lunch” —Gavrilescu at ¶ [0018]; “suggestions for the user are prioritized based on the determined intent. Suggestions…can be viewed or interacted with by the user on a computing device, such as a mobile device. For example, by learning the user's routine from the patterns, the user's intent can be predicted and the user's potential needs can be anticipated. In this way…appropriate…information can be provided…when the user actually may need it” —Gavrilescu at ¶ [0022]; and Gavrilescu at ¶¶ [0018], Gavrilescu at ¶¶ [0029], [0032] and [0048]) as well as contextual information about the user including a current time period that the user is expected to be located at a location, such as a current location of the user (e.g., “current location of the user, as indicated by the GPS on their smart phone” —Gavrilescu at ¶ [0020]; “utilizes a predicted intent of a user to present prioritized suggestions to the user, based on a user routine” —Gavrilescu at ¶ [0015]; “routine can help identify when the user goes shopping” —Gavrilescu at ¶ [0023]; “user travel patterns can comprise…the times (e.g., when and how long) the user is present at the locations” —Gavrilescu at ¶ [0026]; “GPS and clock in a mobile device can be used to identify travel patterns, which can be combined with…the user's calendars…to identify a routine for when and where the user shops….” —Gavrilescu at ¶ [0032]; “real-time contextual data can help identify what is happening in relation to the user at any particular moment in time. Sensors…can indicate… a current location of the user (e.g., GPS), a current time (e.g., clock)… a proximity of the user to a desired location (e.g., GPS, mapping data, ranging monitors)….” —Gavrilescu at ¶ [0033]; and Gavrilescu at ¶ [0048]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the data from the application on the mobile communications device including calendar data from a calendar application on the mobile communications device, wherein the contextual information about the user regarding the current location includes the current time period that the user is expected to be located at the current location, as taught by Gavrilescu, into the method/system taught by McGovern in view of Lopez, which is directed toward determining the user’s current location and providing located-based recommendations to the user based on a location (e.g., McGovern at ¶¶ [0129], [0152]–[0153] and [0155]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 24 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over McGovern in view of Lopez and Gavrilescu as applied to Claim 21 above and McGovern teaching wherein the geographic location is determined based on a concentration of purchases made within an area corresponding to the particular contextual area (e.g., McGovern at ¶¶ [0032], [0034], [0068]–[0069], McGovern), but McGovern fails to explicitly teach the geographic location of the user including a home location of the user and the particular contextual area as including the predetermined distance from the home location.  However, as mentioned above, Lopez teaches providing targeted recommendations (e.g., deals, promotions, identification of merchants, etc.) to a user based on location data derived from the user as well as one or more personas associated with the user including a geographic location of the user including a home location of the user and wherein a current location of the user is within the particular contextual area including the current location of the user being over a predetermined distance from a home location of theLopez at Col. 1, line 50 – Col. 2, line 51; Lopez at Col. 4, lines 9-12; Lopez at Col. 6, lines 65-66; Lopez at Col. 7, line 56 – Col. 8, line 10; Lopez at Col. 8, lines 11-24; Lopez at Col. 10, lines 22-33; Lopez at Col. 11, lines 11-17; Lopez at Col. 11, line 59 – Col. 12, line 10; Lopez at Col. 13, lines 1-8 and 14-25; Lopez at Col. 16, lines 47-51; Lopez at Col. 17, lines 11-12; Lopez at Col. 18, lines 54-60; Lopez at Col. 19, lines 13-24; and Lopez at Col. 21, lines 55-57).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the geographic location of the user including a home location of the user, as taught by Lopez, into the method/system taught by McGovern in view of Lopez and Gavrilescu, which is directed toward location-based targeted advertising (e.g., McGovern at ¶¶ [0034], [0048], [0129], [0151]–[0152] and [0154]–[0155]) as well as determining the user’s current location as determined by the user’s mobile communications device (e.g., McGovern at ¶¶ [0129], [0152]–[0153] and [0155]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 25 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over McGovern in view of Lopez and Gavrilescu as applied to Claim 21 above and McGovern teaching wherein the routine data includes a plurality of purchases made with merchants at the geographic location (e.g., McGovern at ¶¶ [0032], [0034], [0068]–[0069], [0092], [0115], [0121], [0123] and [0153]; and Figures 20-21 of McGovern), but McGovern fails to explicitly teach the geographic location of the user including a home location of the user.  However, as mentioned above, Lopez teaches providing targeted recommendations (e.g., deals, promotions, identification of merchants, etc.) to a user based on location Lopez at Col. 1, line 50 – Col. 2, line 51; Lopez at Col. 4, lines 9-12; Lopez at Col. 6, lines 65-66; Lopez at Col. 7, line 56 – Col. 8, line 10; Lopez at Col. 8, lines 11-24; Lopez at Col. 10, lines 22-33; Lopez at Col. 11, lines 11-17; Lopez at Col. 11, line 59 – Col. 12, line 10; Lopez at Col. 13, lines 1-8 and 14-25; Lopez at Col. 16, lines 47-51; Lopez at Col. 17, lines 11-12; Lopez at Col. 18, lines 54-60; Lopez at Col. 19, lines 13-24; and Lopez at Col. 21, lines 55-57).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the geographic location of the user including a home location of the user, as taught by Lopez, into the method/system taught by McGovern in view of Lopez and Gavrilescu, which is directed toward location-based targeted advertising (e.g., McGovern at ¶¶ [0034], [0048], [0129], [0151]–[0152] and [0154]–[0155]) as well as determining the user’s current location as determined by the user’s mobile communications device (e.g., McGovern at ¶¶ [0129], [0152]–[0153] and [0155]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 26 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over McGovern in view of Lopez and Gavrilescu as applied to Claim 21 above and McGovern teaching wherein analyzing the electronic purchase history record associated with the user includes determining recurring purchases from similar merchants, recurring purchases of similar items, or both the recurring purchases from the similar merchants and the recurring purchases of the similar items (e.g., McGovern at ¶¶ [0032], [0034], [0068]–[0069], [0092], [0115], [0121], [0123] and [0153]; and Figures 20-21 of McGovern). 

Claim 28 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over McGovern in view of Lopez and Gavrilescu as applied to Claim 21 above and McGovern teaching wherein the operations further comprise: 
determining that a purchase is made from one of the one or more merchants at the current location (e.g., McGovern at ¶¶ [0026], [0043], [0047], [0056]–[0058], [0093] and [0103]); 
identifying, in response to determining that the purchase is made, the linked purchase type (e.g., McGovern at ¶¶ [0032], [0034], [0050], [0068]–[0069], [0081]–[0086], [0092]–[0093], [0121], [0123], [0152] and [0154]–[0155]); and
providing, for display on the graphical user interface of the mobile communications device, the one or more linked merchants in a suggestion section (e.g., “recommendations are displayed on a consumer device 306 (e.g., in a…map… etc.)” —McGovern at ¶ [0151]; “one can appreciate that a map program…provides locations of recommended salable items” —McGovern at ¶ [0048]; Figure 20 of McGovern; and McGovern at ¶¶ [0034], [0129], [0152] and [0154]–[0155]).

Regarding Claim 30, McGovern discloses a method, comprising: 
analyzing an electronic purchase history record associated with a user (e.g., analyzing a record of user purchase history —McGovern at ¶¶ [0032], [0034], [0068]–[0069], [0092], [0115], [0121], [0123] and [0153]; “analyzes previous purchases of that consumer to identify purchase patterns” —McGovern at ¶ [0068]; “receiving the purchase history….identify purchases made” —McGovern at ¶ [0121]; and Figures 20-21 of McGovern with a map showing a specific merchant that offers specific types of items that can be purchased at a geographic location of the merchant);
determining, based on the analyzing, routine data generated while the user was at a geographic location of the user, wherein the routine data identifies a plurality of purchase types that are each associated with a reoccurring time period and occur over a threshold percentage during the reoccurring time period at the geographic location of the user (e.g., determining routine purchase data associated with a user at a geographic location —McGovern at ¶¶ [0032], [0034], [0068]–[0069], [0092], [0115], [0121], [0123] and [0153]; “identify purchase patterns…. when and how a consumer purchases” —McGovern at ¶ [0068]; “uses meta-data associated with previous purchases of the consumer to determine purchasing trends” —McGovern at ¶ [0092]; “purchasing behaviors associated with the consumer…. may include…when and how a consumer purchases…consumer trends for purchasing…” —McGovern at ¶ [0123]; and Figures 20-21 of McGovern); 
determining data from an application on a mobile communications device of the user (e.g., determining data including information contextually relevant to the user with respect to user locations —McGovern at ¶¶ [0129], [0142], [0152] and [0155]);
identifying, from the data, contextual information about the user regarding a location (e.g., McGovern at ¶¶ [0048], [0058], [0115], [0123], [0129], [0152]–[0153] and [0155]); 
determining that a time period overlaps reoccurring time periods for the routine data (e.g., determining a temporal match between a time period and when the user routinely purchases items — “items can be recommended to the consumer that match or correlate to when the consumer usually makes similar purchases” —McGovern at ¶ [0068]; “identify purchase patterns…. when…a consumer purchases” —McGovern at ¶ [0068]; “previous purchases of the consumer to determine purchasing trends” —McGovern at ¶ [0092]; “purchasing behaviors associated with the consumer…. may include…when…a consumer purchases…” —McGovern at ¶ [0123]; “any time the consumer has to make a purchasing decision…. the recommendation engine becomes a purchasing personal assistant” —McGovern at ¶ [0007]; “recommendation server… provides…restaurant recommendations within 4 miles of the consumer of interest…. the recommendation application 307 may display on the map interface…which restaurants the consumer will Love….in conjunction with the location of each restaurant.” —McGovern at ¶ [0154]; McGovern at ¶ [0068]; and Figures 20-21 of McGovern);
retrieving, from the routine data, a subset of purchase types from the plurality of purchase types, wherein the subset of purchase types are each associated with the reoccurring time periods that overlap with a time period corresponding to the contextual information about the user (e.g., McGovern at ¶¶ [0032], [0034], [0068]–[0069], [0092]–[0093], [0121], [0123], [0152] and [0154]–[0155]; “recommendation engine may select…product based on the…type of product based on previous purchases” —McGovern at ¶ [0032]; and “a consumer makes purchases for some types of… items…on weekends and purchases for other types of…items…during week days” —McGovern at ¶ [0068]); 
determining one or more merchants at the location offering purchases corresponding to the subset of purchase types (e.g., McGovern at ¶¶ [0034], [0129], [0152] and [0154]–[0155]; “provides locations of recommended salable items” —McGovern at ¶ [0048]; and Figures 20-21 of McGovern); 
identifying a linked purchase type associated with each of the subset of purchase types at the location (e.g., McGovern at ¶¶ [0032], [0034], [0050], [0068]–[0069], [0081]–[0086], [0092]–[0093], [0121], [0123], [0152] and [0154]–[0155]);
determining one or more linked merchants at the location corresponding to each of the linked purchase types (e.g., Figures 20-21 of McGovern; and McGovern at ¶¶ [0034], [0048], [0129], [0152] and [0154]–[0155]);
generating a map for the location to be displayed on a graphical user interface (GUI) of the mobile communications device, wherein the map identifies the one or more merchants at the location, wherein the one or more merchants and the one or more linked merchants are identified by merchant location indicators displayed on the map (e.g., “one can appreciate that a map program…provides locations of recommended salable items” —McGovern at ¶ [0048]; “recommendations are displayed on a consumer device 306 (e.g., in a…map… etc.)” —McGovern at ¶ [0151]; McGovern at ¶¶ [0034], [0129], [0152] and [0154]–[0155]; and Figure 20 of McGovern);
providing the map for display on the GUI of the mobile communications device, wherein each of the merchant location indicators included on the map is a selectable icon (e.g., “one can appreciate that a map program…provides locations of recommended salable items” —McGovern at ¶ [0048]; “recommendations are displayed on a consumer device 306 (e.g., in a…map… etc.)” —McGovern at ¶ [0151]; McGovern at ¶¶ [0034], [0101], [0129], [0152] and [0154]–[0155]; and Figure 20 of McGovern);
generating, for display with the map, a section identifying the one or more merchants associated with the purchases corresponding to the subset and the one or more linked merchants associated with the linked purchase types for the contextual information about the user regarding the location (e.g., Figure 20 of McGovern; “one can appreciate that a map program…provides locations of recommended salable items” —McGovern at ¶ [0048]; “recommendations are displayed on a consumer device 306 (e.g., in a…map… etc.)” —McGovern at ¶ [0151]; and McGovern at ¶¶ [0034], [0129], [0152] and [0154]–[0155]); and 
providing, with the map, the section (e.g., “recommendations are displayed on a consumer device 306 (e.g., in a…map…, etc.)” —McGovern at ¶ [0151]; “one can appreciate that a map McGovern at ¶ [0048]; and McGovern at ¶¶ [0034], [0101], [0129], [0152] and [0154]–[0155]; and Figure 20 of McGovern), but McGovern fails to disclose: the geographic location of the user including a home location of the user; the data from the application on the mobile communications device of the user including calendar data from a calendar application on the mobile communications device; and the contextual information about the user regarding the location including a scheduled trip of the user to a location exceeding a predetermined distance from the home location, wherein the scheduled trip comprises the time period that the user is expected to be located at the location based on the calendar data.  However, Lopez teaches providing targeted recommendations (e.g., deals, promotions, identification of merchants, etc.) to a user based on travel data derived from the user as well as one or more personas associated with the user, a geographic location of the user including a home location of the user as well as wherein contextual information about the user regarding a location includes a trip of the user to a location exceeding the predetermined distance from the home location, wherein the trip comprises a time period that the user is expected to be located at the location (e.g., Lopez at Col. 1, line 50 – Col. 2, line 51; Lopez at Col. 3, lines 52-62; Lopez at Col. 4, lines 9-12; Lopez at Col. 11, lines 11-17; Lopez at Col. 13, lines 1-8 and 14-25; Lopez at Col. 16, lines 43-61; Lopez at Col. 18, lines 40-44 and 54-60; Lopez at Col. 19, lines 13-24; and Lopez at Col. 21, lines 33-39).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the geographic location of the user including a home location of the user as well as the contextual information about the user regarding the location including a trip of the user to a location exceeding the predetermined distance from the home location, wherein the trip comprises a time period that the user is expected to be located at the location, as taught by Lopez, into the method/system disclosed by McGovern, which is directed toward determining a current location of a user and providing merchant location indicators to the user based on contextual information obtained about the user (e.g., McGovern at ¶¶ [0034], [0129], [0152]–[0155]; “provides locations of recommended salable items” —McGovern at ¶ [0048]; and Figure 20 of McGovern), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  McGovern in view of Lopez fails to explicitly teach the data from the application on the mobile communications device of the user including calendar data from a calendar Gavrilescu teaches determining, by analyzing an electronic purchase history record associated with a user, routine data for a home location of the user, wherein the determined routine data provides an indication of purchase types, each of the purchase types being associated with a reoccurring time period (e.g., “every weekday morning the user may walk to the train station to catch a commuter train to work. On the way, they stop at the local coffee shop, and then board the train at the station…. looks for local lunch specials online, then walks to a local cafe for lunch” —Gavrilescu at ¶ [0018]; “suggestions for the user are prioritized based on the determined intent. Suggestions…can be viewed or interacted with by the user on a computing device, such as a mobile device. For example, by learning the user's routine from the patterns, the user's intent can be predicted and the user's potential needs can be anticipated. In this way…appropriate…information can be provided…when the user actually may need it” —Gavrilescu at ¶ [0022]; and Gavrilescu at ¶¶ [0018], [0023], [0026], [0029]–[0030] and [0038]); utilizing calendar data from a calendar application on the user’s mobile device (e.g., Gavrilescu at ¶¶ [0029], [0032] and [0048]); as well as a trip of the user to the location including a scheduled trip of the user to the location where a time period that the user is expected to located at the location is based on the calendar data (e.g., Gavrilescu at ¶¶ [0029], [0032] and [0048]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the data from the application on the mobile communications device of the user including calendar data from a calendar application on the mobile communications device; and the trip of the user to the location including a scheduled trip of the user to the location where the time period is based on the calendar data, as taught by Gavrilescu, into the method/system taught by McGovern in view of Lopez, which is directed toward determining the user’s current location and providing located-based recommendations to the user based on a current location (e.g., McGovern at ¶¶ [0129], [0152]–[0153] and [0155]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

31 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over McGovern in view of Lopez and Gavrilescu as applied to Claim 30 above and McGovern teaching wherein the map is provided for display to the user, but McGovern in view of Lopez fails to explicitly teach the display to the user occurring at a predetermined time selected based on a time of the scheduled trip, a duration of the scheduled trip, or the time and the duration of the scheduled trip.  However, Gavrilescu teaches determining, by analyzing an electronic purchase history record associated with a user, routine data for a home location of the user, wherein the determined routine data provides an indication of purchase types, each of the purchase types being associated with a reoccurring time period (e.g., “every weekday morning the user may walk to the train station to catch a commuter train to work. On the way, they stop at the local coffee shop, and then board the train at the station…. looks for local lunch specials online, then walks to a local cafe for lunch” —Gavrilescu at ¶ [0018]; “suggestions for the user are prioritized based on the determined intent. Suggestions…can be viewed or interacted with by the user on a computing device, such as a mobile device. For example, by learning the user's routine from the patterns, the user's intent can be predicted and the user's potential needs can be anticipated. In this way…appropriate…information can be provided…when the user actually may need it” —Gavrilescu at ¶ [0022]; and Gavrilescu at ¶¶ [0018], [0023], [0026], [0029]–[0030] and [0038]) as well as display of merchant information to the user occurring at a predetermined time selected based on a time of the scheduled trip, a duration of the scheduled trip, or the time and the duration of the scheduled trip (e.g., Gavrilescu at ¶¶ [0022]–[0023] and [0048]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the display to the user occurring at a predetermined time selected based on a time of the scheduled trip, a duration of the scheduled trip, or the time and the duration of the scheduled trip, as taught by Gavrilescu, into the method/system taught by McGovern in view of Lopez and Gavrilescu, which is directed toward determining the user’s current location and providing located-based recommendations to the user based on a current location (e.g., McGovern at ¶¶ [0129], [0152]–[0153] and [0155]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

33-35 recite substantially similar subject matter to that of respective Claims 24-26 and, therefore, Claims 33-35 are rejected on the same basis(es) as applied above to Claims 24-26, respectively.

Claim 36 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over McGovern in view of Lopez and Gavrilescu as applied to Claim 30 above and McGovern teaching:
determining that a purchase is made from one of the one or more merchants at the location (e.g., (e.g., McGovern at ¶¶ [0026], [0043], [0047], [0056]–[0058], [0093] and [0103]); 
identifying, in response to determining that the purchase is made, the linked purchase type (e.g., McGovern at ¶¶ [0032], [0034], [0050], [0068]–[0069], [0081]–[0086], [0092]–[0093], [0121], [0123], [0152] and [0154]–[0155]); and
providing, for display on the graphical user interface of the mobile communications device, the one or more linked merchants in a suggestion section (e.g., “recommendations are displayed on a consumer device” —McGovern at ¶ [0151]; “provides locations of recommended salable items” —McGovern at ¶ [0048]; Figures 20-21 of McGovern; and McGovern at ¶¶ [0034], [0129], [0152] and [0154]–[0155]) based on the same obviousness rational and reasoning as applied above with respect to Claim 30 from which this claim depends.

Regarding Claim 37, McGovern in view of Lopez and Gavrilescu teaches a non-transitory machine-readable medium comprising a plurality of machine-readable instructions which, in response to execution by a computer system, cause the computer system (e.g., Figure 10 of McGovern; and McGovern at ¶¶ [0107]–[0112] and [0173]) to perform respective substantively similar processes/operations as recited in Claim 21, and, therefore, Claim 37 is rejected on the same basis(es) as applied above with respect to independent Claim 21.

Claim 40 recites substantially similar subject matter to that of collective Claims 24 and 25 and, therefore, Claim 40 is rejected on the same prior art basis(es) as applied above to Claims 24-25, collectively.


Claims 22, 27 and 38 are rejected under America Invents Act (AIA ) 35 U.S.C. § 103 as being unpatentable over McGovern in view of Lopez and Gavrilescu and further in view of U.S. Patent Application Publication No. 2012/0123674 of Perks et al. (hereinafter “Perks”).

Claim 22 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over McGovern in view of Lopez and Gavrilescu as applied to Claim 21 above and McGovern teaching wherein each of the merchant location indicators included on the map is a selectable icon, and wherein the operations further comprise: receiving, via the mobile communications device, a selection of one of the selectable icons included on the map provided for display on the GUI of the mobile communications device (e.g., selected push pin —Figure 20 of McGovern; “A consumer may select one of the salable items causing the recommendation engine 402 to transmit additional information associated with the selected item.” —McGovern at ¶ [0101]; and McGovern at ¶¶ [0129], [0152] and [0154]–[0155]); and providing, in response to receiving the selection of the one of the selectable icons, additional information regarding a location of the merchant associated with the selectable icon (e.g., selected push pin —Figure 20 of McGovern; “A consumer may select one of the salable items causing the recommendation engine 402 to transmit additional information associated with the selected item.” —McGovern at ¶ [0101]; and McGovern at ¶¶ [0129], [0152] and [0154]–[0155]), but McGovern in view of Lopez and Gavrilescu fails to explicitly teach the additional information including navigational directions to the location of the merchant albeit McGovern does teach providing “Directions” for restaurant Positano Ristorante illustrated in Figure 20 of McGovern.  Nonetheless, Perks teaches presenting recommended products to a user on a map such that the user can quickly ascertain which stores have a recommended product in stock and location of such stores (e.g., Perks at ¶ [0004]), products being recommended based upon previous purchase patterns of the user (e.g., Perks at ¶ [0007]) and wherein additional information regarding the merchant includes navigational directions to the location of the merchant associated with the selectable icon on the map (e.g., Perks at ¶¶ [0004], [0006], [0023] and [0026]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to Perks, into the method/system taught by McGovern in view of Lopez and Gavrilescu, which is directed toward determining the user’s current location (e.g., McGovern at ¶¶ [0129], [0152]–[0153] and [0155]) and providing/displaying “directions” for a map of the user (e.g., “Directions” for restaurant Positano Ristorante —Figure 20 of McGovern), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 27 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over McGovern in view of Lopez as applied to Claim 21 above, but McGovern in view of Lopez and Gavrilescu fails to explicitly teach wherein the generated map further includes an icon that indicates the current location of the user.  However, Perks teaches presenting recommended products to a user on a map such that the user can quickly ascertain which stores have a recommended product in stock and location of such stores (e.g., Perks at ¶ [0004]), products being recommended based upon previous purchase patterns of the user (e.g., Perks at ¶ [0007]) and wherein the generated map further includes an icon that indicates the current location of the user (e.g., Perks at ¶ [0036]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the generated map further includes an icon that indicates the current location of the user, as taught by Perks, into the method/system taught by McGovern in view of Lopez and Gavrilescu, which is directed toward determining the user’s current location and providing located-based recommendations to the user based on a current location (e.g., McGovern at ¶¶ [0129], [0152]–[0153] and [0155]) and providing/displaying “directions” for a map of the user (e.g., “Directions” for restaurant Positano Ristorante —Figure 20 of McGovern), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 38 recites substantially similar subject matter to that of Claim 22 and, therefore, Claim 38 is rejected on the same basis(es) as applied above with respect to Claim 22.


Claims 23, 29, 32 and 39 are rejected under America Invents Act (AIA ) 35 U.S.C. § 103 as being unpatentable over McGovern in view of Lopez and Gavrilescu and further in view of U.S. Patent Application Publication No. 2011/0131500 of Chikai J. Ohazama (hereinafter “Ohazama”).

Claim 23 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over McGovern in view of Lopez and Gavrilescu as applied to Claim 21 above and McGovern teaching wherein the determining the one or more merchants at the current location includes: accessing at least one database including a plurality of merchant information for the one or more merchants at the current location (e.g., McGovern at ¶¶ [0034], [0059]–[0060], [0129], [0152] and [0154]–[0155]; “provides locations of recommended salable items” —McGovern at ¶ [0048]; and Figure 20 of McGovern); and identifying the one or more merchants having at least one merchant information mentioning at least one item corresponding to at least one of the subset of purchase types (e.g., McGovern at ¶¶ [0034], [0048], [0059]–[0060], [0129], [0152] and [0154]–[0155]; and Figure 20 of McGovern), but McGovern in view of Lopez and Gavrilescu arguably fails to explicitly teach the merchant information including user reviews mentioning at least one item corresponding to at least one of the purchase types albeit McGovern does teach ratings/reviews of salable items provided by consumers (e.g., McGovern at ¶¶ [0021], [0037], [0054] and [0122]; “44 reviews” for restaurant Positano Ristorante —Figure 20 of McGovern).  Nonetheless, Ohazama recognizes that a Google Map Search allows users to search for business listings associated with a geographic location or area, such as when a user enters search terms including a business type and a location and receives a plurality of business listings (e.g., Ohazama at ¶ [0001]) as well as merchant information including user reviews mentioning at least one item corresponding to at least one purchase type (e.g., Figures 7–9 of Ohazama; and Ohazama at ¶¶ [0042] and [0046]–[0047]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the merchant information including user reviews mentioning at least one item corresponding to at least one of the purchase types, as taught by Ohazama, into the method/system taught by McGovern in view of Lopez and Gavrilescu, which is directed toward determining the user’s current location (e.g., McGovern at ¶¶ [0129], [0152]–[0153] and McGovern), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 29 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over McGovern in view of Lopez and Gavrilescu as applied to Claim 28 above and McGovern teaching wherein the suggestion section including the one or more linked merchants is provided for display (e.g., “recommendations are displayed on a consumer device” —McGovern at ¶ [0151]; McGovern at ¶¶ [0034], [0048], [0129], [0152] and [0154]–[0155]; and Figures 20-21 of McGovern), but McGovern in view of Lopez and Gavrilescu fails to explicitly teach the suggestion section being displayed below the map on the graphical user interface of the mobile communications device.  However, Ohazama recognizes that a Google Map Search allows users to search for business listings associated with a geographic location or area, such as when a user enters search terms including a business type and a location and receives a plurality of business listings (e.g., Ohazama at ¶ [0001]) as well as a suggestion section being displayed below the map on the graphical user interface of the mobile communications device (e.g., Figures 7 and 9 of Ohazama; and Ohazama at ¶¶ [0039] and [0060]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the suggestion section being displayed below the map on the graphical user interface of the mobile communications device, as taught by Ohazama, into the method/system taught by McGovern in view of Lopez and Gavrilescu, which is directed toward determining the user’s current location as well as providing/displaying suggested business information to the user (e.g., McGovern at ¶¶ [0129], [0152]–[0153] and [0155]; and Figure 20 of McGovern), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 32 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over McGovern in view of Lopez and Gavrilescu as applied to Claim 30 above and McGovern teaching wherein the determining the one or more merchants at the location includes: accessing at least one database including a plurality of merchant information for the one or more merchants at the location (e.g., McGovern at ¶¶ [0034], [0048], [0059]–[0060], [0129], [0152] and [0154]–[0155]; and Figures 20-21 of McGovern); and identifying the one or more merchants having at least one merchant information mentioning at least one item corresponding to at least one of the subset of purchase types (e.g., McGovern at ¶¶ [0034], [0048], [0059]–[0060], [0129], [0152] and [0154]–[0155]; and Figures 20-21 of McGovern), but McGovern in view of Lopez and Gavrilescu arguably fails to explicitly teach the merchant information including user reviews mentioning at least one item corresponding to at least one of the purchase types albeit McGovern does teach ratings/reviews of salable items provided by consumers (e.g., McGovern at ¶¶ [0021], [0037], [0054] and [0122]; “44 reviews” for restaurant Positano Ristorante —Figure 20 of McGovern).  Nonetheless, Ohazama recognizes that a Google Map Search allows users to search for business listings associated with a geographic location or area, such as when a user enters search terms including a business type and a location and receives a plurality of business listings (e.g., Ohazama at ¶ [0001]) as well as merchant information including user reviews mentioning at least one item corresponding to at least one purchase type (e.g., Figures 7–9 of Ohazama; and Ohazama at ¶¶ [0042] and [0046]–[0047]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the merchant information including user reviews mentioning at least one item corresponding to at least one of the purchase types, as taught by Ohazama, into the method/system taught by McGovern in view of Lopez and Gavrilescu, which is directed toward determining the user’s current location (e.g., McGovern at ¶¶ [0129], [0152]–[0153] and [0155]) and utilizing business information for the user (e.g., “44 reviews” for restaurant Positano Ristorante —Figure 20 of McGovern), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 39 recites substantially similar subject matter to that of Claim 23 and, therefore, Claim 39 is rejected on the same basis(es) as applied above with respect to Claim 23.

Response to Arguments
Applicant’s arguments in the Amendment filed on November 30, 2021, have been fully considered and are not persuasive.  Examiner notes recitation above to U.S. Patent Application Publication No. 2014/0067596 (“McGovern”) in an effort to assist Applicant given Applicant’s amendments and arguments in “Amendment”.

Applicant's Arguments in the Amendment
(Pages 11-15)  Applicant asserts that Applicant’s pending claims, in view of amendments to Applicant’s independent claims, are drawn to eligible subject matter under 35 U.S.C. § 101.

(Pages 15-17)  Applicant asserts that independent Claims 21, 30 and 37, as currently amended, are patentable over a combination of McGovern,  U.S. Patent No. 9,406,091 (“Lopez”) and U.S. Patent Application Publication No. 2012/0084248 (“Gavrilescu”).

(Page 17)  Applicant asserts that Claims 22-29, 31-37 and 38-40, which depend from respective independent Claims 21, 30 and 37 and include respective limitations therein, are patentably distinguishable over the cited prior art references — including U.S. Patent Application Publication Nos. 2012/0123674 (“Perks”) and 2011/0131500 (“Ohazama”) — based on at least the same reasons provided with respect to independent Claims 21, 30 and 37.

Examiner’s Response to Applicant's Arguments
Please see updated § 101 rejections above regarding the pending claims being drawn to ineligible subject matter in view of considering all relevant factors with respect to each claim as a whole including amended portions of the independent claims.  
As background, Examiner notes that it may be worth being mindful that Applicant previously argued on page 16 of Applicant’s Amendment filed January 27, 2020, that the pending claims “improv[es] the technical area of user-specific location-based automated recommendations” and that “Applicant has attempted to amend the claims to recite…limitations SAP Am., Inc. v. InvestPic (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Examiner noted that a human being, without the aid of a computer of any kind, could recommend items to a specific user based on a specific location of the user and “specific information about previous purchases by that user”.  The basic function of providing user-specific location-based recommendations is readily within the ability of a human to perform without computer aid.  Merely adding a computer to perform mental steps does not transform patent-ineligible matter into patent-eligible matter.  In addition, Examiner noted that the Federal Circuit has indicated that mere automation of manual processes…where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality.   See MPEP 2106.04(a), subsection I, as well as MPEP 2106.05(a), subsection I, second example iv. regarding Credit Acceptance Corp. v. Westlake Services.  “Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology” (e.g., see MPEP 2106.04(a), subsection I).  Applicant’s argument on page 16 of Applicant’s Amendment filed January 27, 2020, stated that “the numerous limitations in the claims add significantly more”, which is similar to page 14 of Applicant’s Amendment filed November 30, 2021 (also see page 13 of the Feb. 2020 amendment as well as page 14 of the April 2020 amendment) stating that “the amended claims include several limitations that amount to significantly more”, but Examiner notes that Applicant does not possible improvements.  
On page 12 of Applicant’s Amendment filed November 30, 2021 (also see page 10 of the Feb. 2020 amendment and page 11 of the April 2020 amendment), Applicant argues that “the present claims necessarily require the use of computer technology and specific computing devices as to be ‘rooted in computer technology’ ” (bolding emphasis added).  In Applicant’s amendment filed April 28, 2020, Applicant mentioned the recited “mobile device location detectors and application data” (page 11 as well) are used to provide “detected location and application data, which may be based on monitoring the mobile device over a period of time” (quote from page 12 of Applicant’s Amendment filed April 28, 2020).  Similarly, on page 12 of Applicant’s Amendment filed November 30, 2021, Applicant talks about “a device may be used in a new location”.  However, Examiner notes that receiving a user’s location, such as from a well-known GPS on a mobile phone, and receiving application data from the mobile phone does not appear to be improving any computer related technology or improving upon the functioning of the computer itself.  In Applicant’s amendment filed February 22, 2020, Applicant mentioned the recited “mobile devices and mobile applications for automatic data display” (page 11 as well) are used to provide “contextually relevant…data outputs based on a current location” of a user having a mobile device with a GUI to display the data outputs (quoted language is from page 11 of Applicant’s Amendment filed February 22, 2020); however, Examiner noted that receiving a user’s location, such as from a well-known GPS on a mobile phone, and receiving contextually relevant…data outputs based on a current location” for display on a mobile phone GUI does not appear to be improving any computer related technology or improving upon the functioning of the computer itself.  Consequently, Applicant's argument that “the amended claims recited a specific improvement over the prior systems, which results in improved data output through [(e.g., transmissions to)] mobile device applications” (quoted from page 11 of Applicant’s Amendment filed February 22, 2020) amounted to no more than a speculative/conclusory allegation that the pending claims support an invention under § 101.  


Regarding § 103, Examiner respectfully disagrees.  Please see citations to prior art references of McGovern, Lopez, and Gavrilescu in the § 103 rejections above in view of the § 112(b) rejections above regarding new language introduced to each of Applicant’s Claims 21, 30 and 37.  Examiner notes that during patent examination, the pending claims must be “given their broadest reasonable interpretation”.  In view of this standard and the § 112(b) rejections above, Examiner asserts § 103 rejections to Applicant’s amended independent claims, as noted above under § 103.  In addition, Examiner notes that patent documents are relevant as prior art for all they contain and that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” —MPEP § 2123.

Please see above § 103 rejections with respect to independent Claims 21, 30 and 37 for at least the same reasons provided with respect to the independent claims that Claims 22-29, 31-

Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent No. 8,706,557 issued to Tavares (hereinafter “Tavares”) for “…mobile advertisements, such as offers and coupons, are generated and disseminated based on aspects of prior purchases, such as timing, location, and nature of the purchases, etc….”; and “offers are selected based on transaction history and shopping patterns in the transaction data (109) and/or the distance between the user (101) and the merchant”.
U.S. Patent Application Publication No. 2014/0279014 of Roka et al. (hereinafter “Roka”)
U.S. Patent Application Publication No. 2013/0339234 of Prakash et al. (hereinafter “Prakash”) for “in memory of the computing device 110, a history of the user's recent electronic commerce transactions (e.g. a history of all purchases made by the user in the last 30 days). In some embodiments, the finance advisor module 200 may interface with the finance data aggregator 160 in real time (e.g., via the network 154). In other embodiments, a cached copy of a portion of the data stored at the finance data aggregator 160 can be maintained at the mobile computing device 110, so that in the absence of network connectivity, or for other reasons, the finance advisor module 200 can access at least a subset of the purchase or account history data 162 and use it to provide purchasing feedback and/or finance-related advice to the user. For example, in some embodiments, a subset of the user's most recent purchase and/or financial data may be, cached in memory of the mobile computing device 110. Some examples of locally cached data may include the user's purchase history for the last 25-50 days, or the user's history of high value purchases (e.g. purchases exceeding a certain dollar amount during the last 6 months). The time period, transaction type, and/or other parameters for maintaining the user's purchase history may be configurable by the user.” — Prakash at ¶ [0042]; “user may have multiple coupons that could Prakash at ¶ [0043]; and “benefits offered by different payment methods (e.g., cash back, frequent flier miles, points, coupons, discounts, extended warranties, etc.)” —Prakash at ¶ [0049].
U.S. Patent Application Publication No. 2013/0191195 of Carlson et al. (hereinafter “Carlson”) for Figure 25 of Carlson.
U.S. Patent Application Publication No. 2012/0078706 of Sreeram Rajagopala (hereinafter “Rajagopala”) for “takes into account multiple independent variables such as the real-time location of a subscriber, previous purchase decisions, past locations, home base location…and mobile analytics…, etc.” —Rajagopala at ¶ [0018].
U.S. Patent Application Publication No. 2011/0167357 of Benjamin et al. (hereinafter “Benjamin”) as cited in Canadian App. No. 2,915,609 (see IDS filed 7/30/2020).
U.S. Patent Application Publication No. 2010/0179756 of Higgins et al. (hereinafter “Higgins”) for “OPTIMIZATION OF MAP VIEWS BASED ON REAL-TIME DATA” —Title of Higgins.
U.S. Patent Application Publication No. 2010/0131443 of Agarwal et al. (hereinafter “Agarwal”) for “Providing Digital Content Based On Expected User Behavior” —Title of Agarwal; “…determine a location of a coffee shop where the user stopped to purchase coffee, or a location of a gas station where the user purchased gasoline. This information can be used to determine routes or predict user activity.” —Agarwal at ¶ [0038]; and “if the user makes a habit of stopping at Coffee Shop 1 to purchase an espresso each morning before arriving at work. In some implementations, the system can correlate the events and the times of the events to observe a user behavior pattern. For example, one user behavior pattern may include purchasing coffee on weekday mornings, as described above. In various implementations, events may be sub-divided to include additional information. For example, the user may follow the route 103a depicted in map 102a each weekday on the way to work, but may only stop at Coffee Shop 1 on Monday, Tuesday and Friday, for example. In this case, events 106a, 106b, and 106e, corresponding to those days when the user stopped for coffee, may include a sub-event indicative of the coffee stop, while events 106c and 106d may not.” —Agarwal at ¶ [0041]; “delivered or presented in a time-opportunistic fashion (i.e., Agarwal at ¶ [0042]; and “use determined patterns to predict user activity for the rest of the week. For example, the system can predict that the user tends to purchase coffee on weekday mornings based on the instances of event 202 on Monday and Tuesday morning (see FIG. 2A), so the system may present coupons for the same or a competing coffee shop each of the remaining weekday mornings (the nodes 302).” —Agarwal at ¶ [0054].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mathew R. Syrowik/Primary Examiner, Art Unit 3682